Citation Nr: 0120572	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 5, 1994 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Carmella Johnson Penn, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
schizophrenia, assigned a 10 percent rating effective from 
July 5, 1994, and assigned a 70 percent rating effective from 
April 21, 1999.  In May 2001 a videoconference hearing was 
held at the RO before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed his initial compensation claim for 
service connection for a psychiatric disability on July 5, 
1994.

3.  There is nothing in the record received prior to July 5, 
1994 that could be construed as an informal claim of service 
connection for a psychiatric disability.  Entitlement to 
service connection was established based on subsequently 
dated medical evidence.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 5, 1994, 
for entitlement to service connection for schizophrenia, have 
not been met.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received in December 1992 was the veteran's Application for 
Compensation or Pension (VA Form 21-526).  The veteran left 
blank the portion of the application that needed to be 
completed for those claiming compensation benefits.  As to 
the nature of the disability for which the claim was being 
filed, the veteran referred to an attached medical record 
reflecting treatment for a hernia.  

Received in January 1993 were treatment records from the 
Tuskegee VA Medical Center reflecting treatment for a number 
of problems and included a record showing that the veteran 
was hospitalized for treatment for schizophrenia in June 
1992.  Subsequently, records were received from a private 
facility reflecting several hospitalizations of the veteran 
from 1959 to 1983.  It was indicated that the records were 
not saved by the facility and there was no record of the 
reason for the admissions.  A hospital report from another 
private facility, dated in November 1973, reflects that the 
veteran was treated for anxiety and depression.  

Received on July 5, 1994 from the veteran was a Statement in 
Support of Claim (VA Form 21-4138) in which he requested that 
his claim "be reopened for service connect [sic] disability".  

The RO apparently considered the July 1994 document submitted 
by the veteran as a claim for service connection for 
schizophrenia.  Accordingly, by October 1994 rating decision, 
the RO denied service connection for schizophrenia, 
essentially based on a finding that there was no evidence 
showing that the veteran's schizophrenia was incurred in or 
aggravated by service or was incurred within the first post-
service year.  The veteran was notified of this rating 
decision, as well as his appellate rights thereto, by letter 
dated October 26, 1994.  

By November 1994 rating decision, the RO again denied service 
connection for schizophrenia, based on a finding that there 
was no evidence showing that the veteran's schizophrenia was 
incurred in or aggravated by service or was incurred within 
the first post-service year.  The veteran was notified of 
this rating decision, as well as his appellate rights 
thereto, by letter dated November 15, 1994.  

In a Statement in Support of Claim (VA Form 21-4138) received 
in June 1995, the veteran requested that his claim for 
service connection for schizophrenia be "reopened", and he 
also submitted a buddy statement in support of his claim.

By June 1995 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for schizophrenia, based on a finding 
that the evidence submitted by the veteran did not pertain to 
schizophrenia and did not link the veteran's schizophrenia to 
service.

Received in May 1996 was the veteran's notice of disagreement 
with the denial of service connection for schizophrenia.  In 
May 1996 the RO issued a statement of the case.  The 
veteran's testimony at a hearing before a Member of the Board 
at the RO in October 1996 was accepted as a substantive 
appeal, in lieu of a VA Form 9.

In January 1997 the Board remanded the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for schizophrenia to the 
RO, for further evidentiary development.

By March 2000 decision, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for schizophrenia.  After the claim for service 
connection for schizophrenia was reopened, the Board 
considered the claim on the merits and granted service 
connection for schizophrenia, after resolving all doubt in 
the veteran's favor, and based primarily on a VA examiner's 
opinion in April 1999 that the veteran's reported medical 
history was consistent with the progression of schizophrenia.

By April 2000 rating decision, the RO assigned a 10 percent 
rating for schizophrenia, effective from July 5, 1994, 
apparently based on a Statement in Support of Claim (VA Form 
21-4138), received by the RO on July 5, 1994, in which the 
veteran requested that his claim for service connection for 
schizophrenia be reopened.  In the April 2000 rating 
decision, the RO also assigned a 70 percent rating for 
schizophrenia, effective from April 21, 1999.

In May 2001 the veteran testified at a videoconference 
hearing before the undersigned Member of the Board.  He 
claimed that the March 2000 Board decision, granting him 
service connection for a psychiatric disorder, showed that he 
should be granted benefits back to 1952.  In support of his 
claim for an earlier effective date, the veteran referred to 
several authorities cited in the March 2000 Board decision, 
including, 38 U.S.C.A. § 1110 and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  With regard to Manio v. Derwinski, the 
veteran claimed that the case indicated that there was no 
limit on when a veteran can put in a claim and no limit on 
how far back the claim can be compensated.  The veteran also 
cited David F. Davis v. United States, 181 Ct. Cl. 1095 
(1967), and claimed that pursuant to that case he should have 
been compensated from his discharge from service.  The 
veteran claimed that he was discharged from service in 
December 1952 due to schizophrenia, and asserted that he did 
not file a claim at that time because he was ashamed of his 
illness, did not know what it was, and did not know he could 
file for benefits.  He further testified that he finally 
filed a service connection claim in the 1990s, after he hired 
lawyers to sue his employer.  He talked to a veteran's 
service representative in 1989, but did not have his service 
records at that time and when he wrote to St. Louis for his 
service records he never heard from them.  He claimed he 
finally got a copy of his discharge, and after that he filed 
a claim with VA, but that he did not first contact VA until 
approximately 40 years after service.  He also testified that 
he had schizophrenia for 50 years, and had been receiving 
treatment all that time for schizophrenia.  

Analysis

The effective date of an award based on an original claim for 
disability compensation shall be the day following separation 
from active service or date entitlement arose, if the claim 
is received within one year after separation from service; 
otherwise, the effective date of the award will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(b)(2)(i).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  
Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. § 3.157 (2000).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. § 
3.303.  

The Board notes that at the May 2001 videoconference hearing, 
the veteran requested an effective date back to 1952, based 
on his contention that his schizophrenia was incurred at that 
time.  However, as noted above, in order to be granted an 
effective date in 1952, the year he was discharged from 
service, the veteran would have had to submit a claim for 
service connection for schizophrenia within one year of that 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The record reflects that the veteran's Statement in Support 
of Claim (VA Form 21-4138) received on July 5, 1994 was 
considered by the RO to be a claim for service connection for 
schizophrenia.  Turning to the question of whether in this 
case the veteran submitted an informal claim for service 
connection for schizophrenia prior to July 5, 1994, the Board 
finds that he did not, under either § 3.155 or § 3.157.  
Pursuant to 38 C.F.R. § 3.155 any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
VA "is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The Board finds no implied or 
informal claim was submitted in the written communications 
made by or on behalf of the veteran prior to July 5, 1994.  

The Board notes that in December 1992 the veteran submitted 
an Application for Compensation or Pension (VA Form 21-526), 
in which he essentially sought entitlement to a non-service-
connected pension.  A specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a).  VA is not automatically required to treat every 
compensation claim as also being a pension claim or vice 
versa.  Stewart v. Brown, 10 Vet. App. 15 (1996).  Rather, VA 
has to exercise discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  Willis v. Brown, 6 Vet. App. 433 (1994) (the 
operative word "may" in the regulation clearly indicates 
discretion).

Although the veteran submitted an Application for 
Compensation or Pension in December 1992, a review of this 
document shows no clear intent, on the part of the veteran, 
to request entitlement to service connection for 
schizophrenia.  The portions of the application which pertain 
to compensation for a service-connected disability are blank, 
and there is nothing in the application that would suggest to 
VA that it was reviewing a claim for entitlement to service 
connection for schizophrenia.  The veteran indicated on the 
application that, with regard to the nature of the disability 
for which the claim was being filed, reference should be made 
to an attached medical record reflecting treatment for a 
hernia.  Thus, this application may not be construed as a 
claim for service connection for schizophrenia.  38 C.F.R. 
§ 3.155.

The Board notes that in developing the veteran's pension 
claim, the RO requested treatment records from Tuskegee VA 
Medical Center (VAMC).  Received in January 1993 were 
treatment records from the Tuskegee VAMC showing that the 
veteran was hospitalized for schizophrenia in June 1992.  
Subsequently private medical records were received and 
included treatment reports from 1973 reflecting anxiety and 
depression.  However, these records could not be considered 
an informal claim under § 3.157 because, since the veteran 
had not been granted service connection for schizophrenia 
prior to July 1994, "the mere receipt of medical records 
[prior to that date] cannot be construed as an informal claim 
[under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  In other words, had this been a claim for an 
increased rating for an already service-connected condition, 
then the Board could have found the submission of medical 
records reflecting treatment for pertinent disability 
constituted an informal claim for an increased rating.

Subsequent to receiving the veteran's claim on July 5, 1994, 
by rating decisions dated in October 1994 and November 1994, 
the RO denied service connection for schizophrenia.  Received 
from the veteran in June 1995 was a document in which he 
requested that his claim for service connection for 
schizophrenia be reopened.  This document was construed as a 
notice of disagreement with the October 1994 and November 
1994 rating decisions as it was received with one year of 
those dates.  The April 2000 rating decision assigned an 
effective date for the grant of service connection for 
schizophrenia of July 5, 1994.  Thus, the date of receipt of 
claim has been established as July 5, 1994.  

The Board also notes that with regard to "the date 
entitlement arose", there was no evidence submitted prior to 
July 5, 1994, which showed that the veteran's schizophrenia 
was incurred in or aggravated by service or was incurred 
within the first post-service year.  In fact, the crucial 
evidence that was the basis for the grant of service 
connection was the April 1999 VA examination report, which 
suggested a relationship between current psychiatric 
disability and the veteran's period of service.  Clearly, 
"the date entitlement arose" was not prior to the date the 
veteran applied for benefits.  

At the May 2001 videoconference hearing, the veteran cited 
Manio v. Derwinski, 1 Vet. App.  140 (1991), asserting that 
this case supported his claim because it was held that there 
was no limit on when a veteran can put in a claim and no 
limit on how far back the claim can be compensated.  The 
Board notes that the Manio case supports the proposition that 
there is no statute of limitation on the claiming of service-
connected disability benefits.  However, this is completely 
different from the issue of the effective date assigned once 
service connection has been granted.  The Manio case does not 
discuss the assignment of an effective date for a grant of 
service-connected disability benefits, which is the issue in 
the case at hand.  Thus, although the veteran was permitted 
to file a claim for service connection for schizophrenia in 
1994, over 40 years after his separation from service, there 
are separate laws and regulations which govern the assignment 
of an effective date for the grant of service connection for 
a disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran cited another case at the hearing, Davis v. 
United States, essentially claiming that pursuant to that 
case he should have been compensated from his discharge from 
service.  A review of the Davis case shows that it pertains 
to a former Navy enlisted man's lawsuit to recover the 
difference between severance pay and the retired pay he would 
have received had he been retired for permanent physical 
disability ratable at least 30 percent.  Thus, the Davis case 
deals with benefits received from the U.S. Navy, whereas the 
veteran's claim pertains to VA disability benefits, which are 
completely different types of benefits, and VA disability 
benefits are subject to different laws and regulations.  The 
Board therefore finds that neither the Manio case nor the 
Davis case provides a basis for the assignment of an 
effective date earlier than July 5, 1994 for the grant of 
service connection for schizophrenia.

Applicability of the Veterans Claims Assistance Act

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the December 2000 statement of the case and at 
the May 2001 hearing of what would be necessary, evidentiary 
wise, for the assignment of an effective date earlier than 
July 5, 1994.  The Board therefore concludes that the 
discussions in the statement of the case and at the hearing 
adequately informed the veteran of the evidence needed to 
substantiate his claim, and complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The veteran cited at the May 
2001 hearing, several sources of treatment in support of his 
claim, including records from Our Lady of Mercy Hospital, 
East Alabama Medical Center, and St. Catherine's Hospital in 
Chicago.  The veteran also indicated that he had been in and 
out of mental institutions for 50 years, but that records 
from some of them were unavailable.  The Board initially 
notes that a claim for an earlier effective date for the 
grant of service connection is essentially a legal issue, and 
is for the most part based on documents which are already 
contained in the claims folder.  Nonetheless, since the 
veteran has cited treatment sources in support of his claim, 
the Board notes that treatment records from the 
aforementioned entities have been obtained and associated 
with the claims folder.  Thus, all such evidence identified 
by the veteran relative to his claim has been associated with 
the claims folder.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA 



has satisfied its duties, as set out in the VCAA, to notify 
and to assist the veteran in this case.  Thus, the Board 
finds that further development is not warranted. 


ORDER

An effective date earlier than July 5, 1994, for the grant of 
service connection for schizophrenia, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

